Filed 11/14/07 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2007 ND 175







Mountrail Bethel Home, 		Plaintiff and Appellant



v.



Colin Lovdahl, 		Defendant



and



Bonnie Lovdahl, 		Defendant and Appellee







No. 20070148







Appeal from the District Court of Mountrail County, Northwest Judicial District, the Honorable William W. McLees, Judge.



AFFIRMED.



Per Curiam.



Peter H. Furuseth, Furuseth Law Firm, P.C., 417 First Avenue East, P.O. Box 417, Williston, N.D. 58802-0417, for plaintiff and appellant.



Jason R. Vendsel, McGee, Hankla, Backes & Dobrovolny, Wells Fargo Bank Center, 15 Second Avenue SW, #305, P.O. Box 998, Minot, N.D. 58702-0998, for defendant and appellee.

Mountrail Bethel Home v. Lovdahl

No. 20070148



Per Curiam.

[¶1]	Mountrail Bethel Home appeals a district court judgment finding an enforceable contract did not exist between Mountrail and Bonnie Lovdahl for her husband Colin Lovdahl’s nursing home care.  Mountrail argues the court erred when it found Bonnie Lovdahl was not a party to the agreement between Mountrail and Colin Lovdahl and had signed the agreement in a representative capacity only.  We conclude the court’s findings of fact are not clearly erroneous and summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner